Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
2.	Claims 111-112, 117-122, 124-126, 128-129 and 132-136 are all the claims for this application.
3.	Claim 122 is amended and Claim 123 is canceled in the Response of 9/2/2022.
4.	Claims 117-121 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/17.
5.	Claims 111-112, 122, 124-126, 128-129 and 132-136 are all the claims under examination.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, fourth paragraph
6.	The rejection of Claims 122-123 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot for canceled Claim 123 and withdrawn for pending amended Claim 122. Amended Claim 122 comprises the same number of amino acid residue substitutions as set forth in Claim 111 but for the overall percent variation falling within the sequence of SEQ ID NO:184 and/or 182.

Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 111-112, 122-126, 128-129 and 132-136 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim and withdrawn for the pending claims.
	Applicants citation of the uses of the antibodies in footnote numbers 7-10 are appreciated.

Rejections Maintained 
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	The rejection of Claims 111-112, 122, 124-126, 128-129 and 132-136 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  	
	The interpretation of the claims encompasses a genus of antibody variants beyond those taught in the specification. Because applicant seeks patent protection for all such anti-FcRn binding antibodies or anything under the sun, this genus must be adequately described. A description adequate to satisfy 35 U.S.C. § 112(a) must clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent’s specification” (In re Katz Interactive Call Processing Patent Litig. 639 F.3d 1303, 1319 (Fed. Cir 2011).
	Scope of the claimed genus
	The percent variation may encompass any number and kind of amino acids with the proviso they are natural. The percent variation as per each VH CDR1-3 and/or each VL CDR1-3 may encompass the presence of non-naturally occurring thiol groups, e.g., methionine or cysteine, which is potentially disadvantageous because these amino acids can lead to misfolding or mis-conjugation problems.
	Here, all of the claims encompass antibodies in general, and variations to the VH and VL domains, in which the variable domains, including the complementarity determining regions (CDRs) could vary relative to the VLC and VHC and CDRs found in the parental antibody in addition to the VL frameworks and VH frameworks. The encompassed antibodies are allowed to vary relative to the parental antibody at any position. The genus encompassed by the claims is therefore very large and there is substantial variation within the genus.
State of the Relevant Art
	Methods of preparing antibodies from a variety of species to a protein or peptide of interest were well-established in the art at the time the invention was made. But application of those methods to any given antibody was still a matter of trial-and-error testing, and the skilled person could not automatically predict which residues in the CDRs would be tolerant of mutations, or which amino acid substitutions would maintain antigen binding. Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. For example, it is generally the case that absent the fundamental structure provided for by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, a person of ordinary skill cannot visualize or otherwise predict, what an antibody with a particular set of functional properties would look like structurally. 
	Has Applicant provided a common structure sufficient to visualize the genus?
Applicant has not provided a common structure sufficient to visualize the genus of all possible functional variants that bind to a genus of antigens as they allege in their comments. In other words, Applicants have not shown themselves to be in possession of an antibody having the backbone structure as instantly claimed and that would possess a universal ability to bind any antigen known and yet to be discovered. The instant claim scope is exemplary of a reach-thru antibody product comprising the instant claimed VH/VL CDR1-3 and which are alleged to be unrestricted in their binding specificity. 
Even in 2021, several years after the effective filing date of the claimed invention, antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequence of FcRn was known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly engage it much less any antigen known and yet to be discovered under the sun. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus for reliably assigning different antibody structures based on sequence data for the claims, which would support the premise that the inventors possessed the full scope of the claimed invention capable of binding any antigen.
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	The rejection of Claims 111-112, 122, 124-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,273,351 (IDS 3/29/16) is maintained. 
	Applicants request to hold the rejection in abeyance is granted.
	The rejection is maintained.

10.	The provisional rejection of Claims 111-112, 122, 124-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claim 59 (and dependent Claims 45, 54 and 56) of copending Application No. 16/594,218 (reference application US20200109199) is maintained.
	Applicants request to hold the rejection in abeyance is granted.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
11.	The rejection of Claims 111-112, 122, 124-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,479,834 is maintained. 
	Applicants request to hold the rejection in abeyance is granted.

12.	The rejection of Claims 111-112, 122-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9862768 is maintained. 
	Applicants request to hold the rejection in abeyance is granted.
13.	The rejection of Claims 111-112, 122, 124-126, 128-129 and 132-136 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9359438 is maintained. 
	Applicants request to hold the rejection in abeyance is granted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


14.	The rejection of Claims 111-112, 122, 124--126, 128-129 and 132-136 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility is maintained. 
	a) Applicants allege an antibody of the pending claims is not absent a binding utility, but merely does not require that the antibody binds to a specific antigen (e.g., FcRn). It would therefore be immediately apparent to a person skilled in the art that an antibody of the pending claims could bind an antigen, for example, FcRn or another antigen including, but not limited to, any of a panel of cell surface receptors.
	Response to Arguments
Applicants allegations are not substantiated by evidence or amendment to confer which of any one or more modifications much less the combination of which would retain any antigen binding.  For example, and without limitation, the ordinary artisan could substitute any one or all of the residues with sulfur-containing amino acids (i.e., cysteine or methionine). The presence of non-naturally occurring sulfur-containing amino acids is potentially disadvantageous because they can lead to misfolding or misconjugation problems.
In the present case, the ordinary artisan has multiple different combinations of substitutions to HCDR1-3 and/or LCDR1-3 from which to choose and with heavy and light chain variable domain combinations. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function which may be reduced or entirely ablated. See Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979 (IDS 3/29/16)); MacCallum et al. (J. Mol. Biol. (1996) 262:732-745 (IDS 3/29/16)); De Pascalis et al. (The Journal of Immunology (2002) 169, 3076-3084 (IDS 3/29/16)); Casset et al. ((2003) BBRC 307, 198-205 (IDS 3/29/16)); Vajdos et al. ((2002) J. Mol. Biol. 320, 415-428 (IDS 3/29/16)); Holm et al ((2007) Mol. Immunol. 44: 1075-1084 (IDS 3/29/16)); Chen et al. (J. Mol. Bio. (1999) 293, 865-881 (IDS 3/29/16)); and Wu et al. (J. Mol. Biol. (1999) 294, 151-162 (IDS 3/29/16)). 

b) Applicants allege the existence of credible utilities are taught in the specification.
Response to Arguments
	The only antigens presented and envisaged by Applicants for the inventive antibodies are those binding FcRn (see the abstract of disclosure; see the background of the invention for antibodies that bind FcRn (p. 3, lines 3-4)); see the ADS of 9/19/2018; see the tile of the invention).
	The rejection is maintained.

Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643